Citation Nr: 0008913	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-07 144A	)	DATE
	)
	)


INTERLOCUTORY ORDER

This case came before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in a February 9, 
1998 decision.   In April 1999, the moving party filed a 
request for a hearing.  This request is being considered an 
ancillary motion under the provisions of the Board's Rule of 
Practice 1405(c) under 
38 C.F.R. § 20.1405(c) (requesting a hearing to advance 
argument on the main motion) (1999).

Under Rule of Practice 1405(c), a hearing will not be 
granted without good cause.  The Board's Rules of Practice 
do not expressly define what would constitute "good cause" 
for a hearing in the context of a claim of CUE in a Board 
determination.  To date, there is no case law from U.S. 
Court of Appeals for Veterans Claims (Court) on this 
question.  In most situations, such as an extension of time 
limits (38 C.F.R. § 3.109(b) (1999)), the failure to report 
for a Department of Veterans Affairs (VA) examination (38 
C.F.R. § 3.655(a)(1999)), or the untimely request for a 
change in representation (38 C.F.R. § 20.1304(b)(1999)), the 
Board is required to find "good cause" for the failure of 
the moving party to perform a particular act in a timely 
manner due to such problems as illness, an unforeseeable 
difficulty, etc.  The question presented here, however, does 
not involve excusing some nonperformance, but permitting a 
hearing.  Hence, the Board does not find relevant guidance 
in other rules describing what is "good cause."
 
Rule 1405(c) provides that the Board, for good cause shown, 
may grant a request for a hearing for the purpose of 
argument.  (Emphasis added.)  One commenter to this new 
regulation suggested to VA that such hearings be made a 
matter of right.  VA rejected this suggestion.  While it is 
true, as this commenter pointed out, that hearings are 
freely available in connection with most veterans' claims, 
those hearings are typically for the purpose of submitting 
evidence.  There is, however, no evidence to be submitted in 
connection with a challenge based on CUE.  Indeed, a  
"hearing" on a CUE claim is more akin to oral argument in 
an appellate case.  Accordingly, Rule 1405(c) was adopted by 
VA to require the moving party to provide "good cause" for 
his or her request for a hearing.

In April 1999, the veteran requested a hearing before the 
Board.  He did not provide a basis for this request.  The 
veteran's representative submitted written argument 
regarding the issue of CUE in November 1999.  There is no 
argument presented by the moving party or on his behalf as 
to why he is unable to present adequately his assertions of 
CUE in writing.

In Thomas v. Derwinski, 1 Vet. App. 289, 290 (1991) the 
Court denied a motion of the appellant on the basis that he 
had failed to show good cause as to why a named individual 
should represent the appellant before the Court, pursuant to 
Rule 46(c) of the Court's Rules.  The Court noted that 
Black's Law Dictionary, 692 (6th ed. 1990) (citations 
omitted) states that the phrase "good cause" depends upon 
circumstances of individual case, and finding of its 
existence lies largely in the discretion of the court to 
which decision is committed.  It was noted that "good 
cause" is a relative and highly abstract term, and its 
meaning must be determined not only by the verbal context of 
the statute in which the term is employed, but also by 
context of action and procedures involved in the type of 
case presented.  Id.  In interpreting the term "good 
cause," the Court found that it had wide discretion, and 
that in exercising such discretion, both the context of the 
language of the rule and the specific situation presented 
were highly relevant.  

The Board finds the definition of "good cause" contained 
within Thomas to be applicable to this case.  This 
definition provides the Board with wide discretion as to 
whether or not "good cause" is shown on the facts of a 
particular case.  In this matter, the moving party has 
failed to provide a cogent reason, much less "good cause," 
why he requires a hearing.  He was provided a copy of the 
Board's Rule of Practice in order to allow the veteran to 
make the best possible argument on the CUE motion.  As the 
moving party has failed to provide an explanation as to why 
he is unable adequately to present argument in this case in 
writing, and as he and his representative have provided 
written argument as to why they believe CUE exists in Board 
decisions, the Board concludes that good cause for a hearing 
has not been shown in this case.  The motion for a hearing 
is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This is a 
preliminary order and does not constitute a final decision 
of the Board on the merits of your motion for review of one 
or more decisions of the Board for clear and unmistakable 
error.

